                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


ARNOLD L. EPPS,

                        Plaintiff,                          8:18CV498

       vs.
                                                              ORDER
UNION PACIFIC RAILROAD COMPANY,

                        Defendant.


      The parties filed a Stipulation of Dismissal With Prejudice (Filing No. 14).

Accordingly,

      IT IS ORDERED that this action is dismissed, with prejudice, with each party to

bear their own costs.



      Dated this 25th day of April, 2019.


                                             BY THE COURT:

                                             s/ Joseph F. Bataillon
                                             Senior United States District Judge
